Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections – Minor informalities
Objection is made to Claims 87, 89-93, 98-99 because of the following informalities:  A claim should be limited to the grammatical object of a single sentence that begins with “I claim:” (as in this case, or “We claim:” if an application has multiple inventors).  See MPEP § 608.01(m) “Form of Claims”1.  The objection to Claim 87 is based on the presence of the following recitation:

    PNG
    media_image2.png
    296
    879
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    154
    879
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    104
    877
    media_image4.png
    Greyscale

See also claim 93.  See also claim 98.  
	Claim 99 lacks a required period at the end.
Appropriate correction is required.

§112(a) Rejections 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 89-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
2. (see Yang, “Electrochemical reduction of aqueous nitrogen (N2) at a low overpotential on (110)-oriented Mo nanofilm”).  Ever so, applicant’s original disclosure does not support “transform[ing] … aqueous nitrogen compounds and aqueous ions to nitrogen gas … and decrease the amount of aqueous nitrogen [sic, aka N2?] in the lagoon.”

§112(b) Rejections 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 83-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 83 is clear with respect to its providing, lowering, introducing, and removing steps, but it is unclear whether claim 83 requires a barn waste flushing step because claim 83 merely requires that the nitrified aqueous liquid “can be … of such quality as could be used for beneficial reuse” (emphasis not in original).  Further, other than waste barn flushing, it is 
Claim 87 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear which “conditions” and what their values must be in order for the fluid to accommodate “beneficial reuse as described.” 
Claim 88 is confusing.  Claim 88 refers to “ammonia … biochemically manufactured by nitrification.”  Based on prior art cited below, one of skill would have understood animals in a barn feeding house, e.g., chickens or pigs, for example, to produce urine containing urea which through the action of the microbial enzyme urease is readily converted to ammonia (see Vandenbergh) which in turn is in equilibrium with ammonium in aqueous media, e.g., water (Huang).  The prior art supports the understanding that ammonia / ammonium is the reactant of the biochemical nitrification reaction with nitrite and nitrate being the product of that biochemical reaction, as shown by Hoffland, Mussari, or Suda.  Applicant’s recitation noted above would be confusing to a person having ordinarily skill in the art, i.e., informed by Vandenbergh, Hoffland, Mussari, and Suda, and to this examiner as well, to the extent that it implies that ammonia is the chemical product of biochemical nitrification (“biochemically manufactured by nitrification”).  By analogy, although iron ore is used in the course of 
Claims 89-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 89 refers to “aqueous nitrogen” in the phrase, “decrease the amount of aqueous nitrogen in the lagoon.”  It is unclear whether applicant is using that term as an alternative for diatomic nitrogen (N2), as in Yang, or if Applicant intended to recite, “decrease the amount of aqueous nitrogen compounds in the lagoon” insofar as the claim previously recited, “transform the aqueous nitrogen compounds and aqueous ions to nitrogen gas.”  Insofar as none of claims 90-93 clarify the ambiguity, they, too, are rejected for the reasons given with respect to claim 89.
	Although claim 89 mentions “[d]iverting at least a portion of the … aqueous liquid,” claim 89 does not provide antecedent basis for the claim 90-recited term, “the aforementioned withdrawn aqueous liquid.”
	Claim 91 is confusing: “[L]owered to a selected value of at most 7.7” appears to have been intended in lieu of “lowered to a selected level of at least 7.7, or a lower pH” (emphasis added).  The phrases, “of at least 7.7” and “or a lower [than 7.7] pH” are mutually exclusive pH ranges leading to confusion.  See also claims 96 and 101 for similar reasons.
	The indicated portion of claim 92 is confusing:

    PNG
    media_image5.png
    345
    879
    media_image5.png
    Greyscale

The examiner’s reading of claim 92 is that it is the “place” that is selected from the group consisting of an animal barn, waste storage tank, …etc.
	Per claim 93, the scope of “heat of necessary amounts for biochemical nitrification” cannot be ascertained because applicant has not disclosed how one determines how much heat is necessary.  Further, “heat” is not a temperature, and temperature alone does not relate to heating.  The flux of thermal energy, i.e., “heat,” from one body to another body occurs when there is a thermal gradient therebetween, typically when there is a temperature difference, but exceptions come to mind in the case of a phase transfer, e.g., isothermal condensation of steam to condensate.  In claim 93, applicant recite three ranges of temperature, i.e., “a minimum of 15ºC”, “25-30ºC”,  and “15 – 30ºC”, but does not state which structure is characterized by the temperature.  Is it the temperature of the liquid being heated, or the temperature of heating medium?  Finally, while it appears that:
“[a] combination” of the range “a minimum of 15ºC” and the range “25-30ºC” means “25-30ºC”, 
that “[a] combination” of the range “25-30ºC” and the range “15-30ºC“ means “25-30ºC”, 
that “[a] combination” of the range “a minimum of 15ºC” and the range “15-30ºC“ means “15-30ºC”, and 
that “[a] combination” of the three aforementioned ranges “a minimum of 15ºC”, “25-30ºC”, and “15-30ºC“ means “25-30ºC”,
claim 93 is unnecessarily confusing given that each permutation of the “combination” of temperature ranges is adequately covered by at least one of the specifically recited ranges, i.e., 15–30ºC or by 25-30ºC.  In short, the “any combination” phrase adds nothing but confusion to the claim.  See also claim 98 for similar reasons.
	Per claim 94, it is unclear whether the recitation “will subsequently reenter the lagoon” refers to an unclaimed step of reentering subsequent to the carrying out of the claimed invention. That is, the claimed invention does not positively recite the step of “causing a portion of the nitrified aqueous liquid to reenter the lagoon subsequent to the directing step.”
	Per claim 94, it is unclear whether the whereby clause limits the claim beyond the “providing,” nitrifying” and “diverting” steps because the whereby clause merely states that the aqueous liquid “may undergo further biochemical reactions” (emphasis added) rather than necessarily undergoing further biochemical reactions.  
	Per claim 94, it is unclear whether the recited phase, “which has had a decreased organic content,” requires that the organic content of the aqueous liquid be decreased by the claimed method.  None of the positively recited steps of providing, nitrifying, and directing require a decrease in organic content.  It is unclear whether the  

    PNG
    media_image6.png
    391
    790
    media_image6.png
    Greyscale

See also US 20020074286 to Nasr describing “anoxic nitrification” in Abstract:

    PNG
    media_image7.png
    333
    467
    media_image7.png
    Greyscale

Per claim 95, it is unclear what “or more” means given the recitation, “wherein the … nitrification … lowers the pH … by … at least 0.3 pH units.”  Claim 95 is confusing because one interpretation of “or more” is this: ““wherein the … nitrification … lowers the pH … by … at least 0.3 pH units, or by at least more than 0.3 pH units.”  It begs the question, “is a pH decrease of 0.3 pH units sufficient to meet that limitation of claim 95?”  This basis for rejection applies to claim 100 as well.
Per claim 97, it is unclear what criterion one would use to ascertain whether a structure that is not a “specified lagoon” is deemed sufficiently similar to the “specified lagoon” to qualify as a “similar structure” recited in claim 97:

    PNG
    media_image8.png
    52
    833
    media_image8.png
    Greyscale

It is unclear how one would determine the quantity of dissolved oxygen which would “ordinarily be sufficient for nitrification.” Applicant has not disclosed a specific amount of dissolved oxygen in that “ordinary” case, or a formulae or methodology for evaluating that quantity given other ascertainable process parameters.


    PNG
    media_image9.png
    253
    820
    media_image9.png
    Greyscale

For example, it is unclear how much labor or maintenance is too much to meet the “little” limitation.  It is unclear how one measures consistency of operations.  Applicatn provides no standard for accessing a reuse as beneficial or as detrimental.    It is unclear which attribute of a biochemical reaction defines its “nature”.  Its rate?  Its conversion?  Its selectivity?  Its cost?

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 83 – 103 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060060525 to Hoffland (interpreted in view of but not modified by either US 20200299160 to Mussari or US 20200172419 to Suda, and by US 6344141 to Vandenbergh) as modified by US 20030070986 to Braun (interpreted but not modified by Huang).
US 20060060525 to Hoffland describes feeding a clearwater stream 230/602 [0082] of aqueous liquid to an aerobic treatment step 265/605.  Hoffland describes, or a person having ordinary skill in the art would have understood from the prior art, e.g., US 20200299160 to Mussari [0012] or US 20200172419 to Suda [0032], that ammonia or ammonium cation departing the settling tank 220 is nitrified [0082] [0115] in Hoffland’s aerobic treatment step [0108]-[0110].  The nitrified water accumulated at vessel 607/532 is thereafter recycled to an animal housing unit 575 for the purpose of flushing animal urine and feces from the animal house floor to settling tank 611/220, i.e., the very same tank from which the clearwater stream 602/230 is withdrawn.

    PNG
    media_image10.png
    479
    967
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    842
    1136
    media_image11.png
    Greyscale


US 20030070986 to Braun teaches that nitrification is accompanied by a lowering of the pH of the medium [0158].  Braun teaches that the optimal pH range for nitrification is 6 – 7.  Hoffland teaches [0116]:

    PNG
    media_image12.png
    105
    409
    media_image12.png
    Greyscale

Accordingly, it would have been obvious to have controlled the pH in Hoffland’s aerobic treatment nitrification vessel within the range 6 < pH < 7 as suggested by Braun.
	One of skill would have appreciated that the lowering of the pH by the addition of exogenous acid would have effected a shift in the ammonia/ammonium equilibrium thereby reducing the concentration of ammonia gas and ammonia odors, as shown by Huang “Air Stripping” §6 “Ammonia Stripping” (at pages 58 – 59).

    PNG
    media_image13.png
    362
    521
    media_image13.png
    Greyscale

	Per claim 87, there can be no doubt that the hypothetical person having ordinary skill in the art would have understood that pH is not the only process parameter that can affect nitrification of ammonia or ammonium:  Temperature, for example, given either Huang or the well known Arrhenius equation relating chemical reaction rate to temperature.  Importantly, claim 87 does not require the control of any parameter other than pH:  “[C]an control” does not clearly state “the process of claim 87 further comprising controlling another parameter other than pH wherein the another parameter is selected from the group consisting of Do, ORP, … [etc.]”.
	Per claim 88, Hoffland does not appear to describe what fraction of the ammonia in the clearwater stream is converted to nitrite or to nitrate, but one of skill would have expected at least that much to have been converted given the widespread use of nitrification in treating animal waste, as shown by the cited and applied prior art.
	Per claim 89, while a “lagoon” typically connotes a large outdoor earthen pond, e.g., Applicant states that a lagoon may be covered or uncovered.  A more appropriate reading of “lagoon” in this particular case is that of a covered tank, uncovered tank or 

    PNG
    media_image14.png
    341
    498
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    203
    272
    media_image15.png
    Greyscale

The claim 89 “diverting” step is met by Hoffland’s description of directing some treated water back to the “storage basin“ of the animal housing 601 and subsequently back to the water storage / lagoon, whilst another portion is directed to fields for use as irrigation water. 
	Per claims 93 and 103, given the widely known Arrhenius equation relating chemical reaction rates to temperature, it would have been obvious to have heated the nitrified liquid of Hoffland to increase the rate of the nitrification reaction.  Further, it would have been obvious to have stripped the liquid of ammonia as suggested by Huang.  One of skill would have recognized from Huang’s Fig. 4 that increased temperature at a given pH facilitates release of ammonia from the waters.  Similar reasoning applies to the rejection of claim 98.

Consideration of Applicant’s Arguments: 
	Applicant’s arguments presented 12/16/21 were carefully considered, but are deemed moot in light of the new grounds of rejection.

Action is FINAL 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Note:  If Applicant presents any “new” claims (within the meaning of 37 CFR 1.121) in response to this or any other Office action, Applicant is cautioned that those new claims must not be underlined per 37 CFR 1.121(c)(3).

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://mpep.uspto.gov/RDMS/MPEP/current#/current/d0e45061.html 
        
    PNG
    media_image1.png
    150
    924
    media_image1.png
    Greyscale